[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                       ________________________
                                                                FILED
                             No. 03-14131              U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                         Non-Argument Calendar              June 10, 2005
                       ________________________            THOMAS K. KAHN
                                                                CLERK
                    D. C. Docket No. 02-00042-CR-N-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JOSEPH BLANKENSHIP,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      _________________________
                             (June 10, 2005)



Before DUBINA, BLACK and PRYOR, Circuit Judges.

PER CURIAM:
      Appellant Joseph Blankenship was indicted for food stamp fraud under 7

U.S.C. § 2024(c). He was tried by a jury and found guilty on all counts listed in

the indictment. The district court sentenced Blankenship to twelve months and

one day in the penitentiary on each count to run concurrently. Blankenship has

completed his sentence.

      The issue presented in this appeal is whether the district court erred in

enhancing Blankenship’s sentence by two-levels under U.S.S.G. § 3B1.3 which

mandates an upward adjustment if a defendant abuses a position of public trust.

Factual findings made by the district court are reviewed for clear error. United

States v. Ward, 222 F.3d 909, 911 (11th Cir. 2002). We review questions of law

arising under the Sentencing Guidelines de novo. United States v. Bush, 126 F.3d

1298, 1299 (11th Cir. 1997).

      After reviewing the record, we conclude that the district court correctly

found that Blakenship held a position of trust in that he was entrusted by the

federal government to administer the food stamp program, and to follow the rules

of the program. Blankenship was in a position of significant managerial

discretion, in that he was the only employee of Fishnet Seafood and was

authorized to obtain the EBT food stamp machine. See generally, United States v.




                                         2
Britt, 388 F.3d 1369 (11th Cir. 2004); United States v. Cooper, 94 F.3d 653 (9th

Cir. 1996) (table). Accordingly, we affirm Blankenship’s sentences.

      AFFIRMED.




                                        3